DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of  group III invention with species A1 (washcoat consist of one layer) (claim 14-15, 18-23 and 27-30, it is noted that claim 16 is cancelled.)  in the reply filed on 02/23/2021 is acknowledged.  The traversal is on the ground(s) that unity of invention being fulfilled between group I-IV invention.  This is not found persuasive because as applicant recognized fulfillment of unity of invention requiring a special technique features is defined as a contribution which each of the claimed invention, considered as whole, makes over the prior art (see  2nd para. of  page 8  in the  remarks filed on 02/24/2021).  In this instance,  group I-IV sharing a technical feature of a catalyst, but this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cox to US2013/0078173,  or in view of Caudle to US2008/0292519.   Specifically Cox teaches a  catalyst comprising a washcoat comprising two layers disposed on a substrate. The first layer comprises Pt and Pd on alumina, whereas the second layer comprises a zeolitic material comprising Fe or Cu  (para. [0024]-[0026], [0030], [0037], [0041], [0044], table 1, Fig. 3 and 7).  Caudle teaches a catalyst comprising a single layer washcoat disposed on a substrate wherein the washcoat comprises Pt on an a metal oxide .
The requirement is still deemed proper and is therefore made FINAL.
Claim  1, 17 and  24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/23/2021.

Non-Compliant Claim Identifier
The identifier of claim 24-26 need be remarked as withdrawn since these claims are directed to non-elected species  in the instant application.  A correct status identifier (Withdrawn-New) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case,  claim 30 recites “the catalyst is close coupled to the internal combustion engine” wherein The term "close coupled to " in claim 30 is a relative term which renders the claim indefinite.  The term "close coupled to " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus such limitation renders claim indefiniteness. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-15, 18-20 and 27-30 are rejected under 35 U.S.C. 102 (a) (1),  (a) (2) as being anticipated by Cox (US2013/0078173).
Cox teaches an emission control system ([0017], Fig. 3)  comprises a catalyst having a washcoat composed of  two layers, which is  disposed on a substrate, wherein the first layer comprises Pt and/or Pd on alumina (specifically Pt onto alumina, or Pt and Pd on alumina), whereas the second layer comprises a zeolitic material comprising Fe or Cu  (para. [0024], [0027],  [0035]-[0037],[0040], [0041], [0044], table 1, [0049], Fig. 3 and 7).
	Regarding claim 14,  Cox  teaches every and each limitation of claim 1, thus it anticipate claim 14. 
	Regarding claim 15, Cox further discloses the emission control system comprising a catalyzed soot filter (i.e. CSF) (item 306, Fig. 3) and combined catalyst (item 305) located upstream of the CSF, and wherein no diesel oxidation catalyst located between the combined catalyst and the CSF ([0004], [0005], [0016], [0027]). 
	Regarding claim 18-19,  Cox already teaches such limitation as discussed above (see [0040],  [0044], table 1). 

	Regarding claim 27, Cox teaches such emission system in fluid communication with an engine (item 307 Fig. 3), specifically a diesel engine ([0003]-[0009]). 
	Regarding claim 28,  Cox teaches catalyst located upstream of a CSF. 
	Regarding claim 29,  Cox discloses DOC 308 is the nitrogenous reductant injector (item 302) which can inject urea ([0028], Fig. 3).  It is noted that urea is the material worked upon by the injector,  wherein such material does not structurally limit the instantly claimed injector, hence, it cannot render the claimed injector patentable distinct (see  also MPEP §2115). 
Regarding claim 30,  the catalyst is close coupled to the internal combustion engine (Fig. 3). 
Claim 14, 18-19, 21-22 and 27, 29, 30 are rejected under 35 U.S.C. 102 (a) (1),  (a) (2) as being anticipated by Caudle (US2008/0292519) 
Caudle teaches a  system  for treating exhaust gas ([0030], [0031], Fig. 1-2)  has catalyst comprising  Pt supported on a metal oxide (specifically Al2O3) and a transition metal containing zeolite  ( para. [0007], [0008], [0011], [0035]).  Caudle further discloses zeolite can have  copper distributed on the zeolite ([0027], [0039], example 1 and 8).  
Caudle also discloses such catalyst material Pt supported  onto a metal oxide and transition metal containing zeolite are wash coated onto a substrate ([0026], [0038], [0040], example 1 and 8) for forming a desired loading of the catalyst layer ([0040]),  wherein washcoat comprising one catalyst layer is envisioned. 

Regarding claim 18-19,  Caudle already teaches such limitations. 
Regarding claim 21,  Caudle specifically discloses zeolite having a framework of CHA ([0036], example 8). 
Regarding claim 22, Caudle teaches substrate being honeycomb structure having a plurality of fine, parallel gas passage s extending from an inlet to an outlet face of the substrate, such that the passages are open to fluid flow ([0032]).   In other words, Caudle disclosed honeycomb substrate having a plurality of longitudinally extending passages formed by longitudinally extending walls bounding and defining the  passages and a longitudinal length extending between a front end and a rear end of the substrate. 
Regarding claim 27 and 30,  Caudle teaches the exhaust treatment system in fluid communication with a diesel engine, and close coupled to the diesel engine ([0007], Fig. 1). 
Regarding claim 29, Caudle teaches the exhaust gas treatment system comprising an urea injector (item 25, Fig. 1, [0030]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US2013/0078173).
Regarding claim 21, Cox further discloses SAPO has framework structure of AEI, AFX, CHA, LEV, LTA.  Cox also discloses zeolite has a framework type selected from AEI, AFX, CHA, LEV, LTA, BEA, MFI, FER, MOR and KFI. An example of a suitable BEA zeolite is beta zeolite ([0043]). 
It would have been obvious for one of ordinary skill in the art to select AEI, CHA, LEV, BEA, MFI, and MOR as zeolite framework to practice the zeolitic material because doing so can help provide a desired catalyst in emission control system as suggested by Cox.  Furthermore,  it would have been obvious for one of ordinary skill in the art “obvious to try” choosing such zeolitic framework from a finite number of identified zeolitic framework as shown by Cox for help providing a desired catalyst in emission control system with a reasonable expectation of success (see MPEP 2143 KSR). 
Regarding claim 30,  in arguendo about Cox not expressly discloses catalyst being close coupled to the internal combustion engine.  Since Cox already teaches using catalyst for treating exhaust gas from internal combustion engine,  it would have . 
Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over Cox (US2013/0078173) as applied above, and  in view of Swallow (US2013/0149220) or Rajaram (US2015/0158023).
Cox already teaches substrate is honeycomb configuration ([0035]).  
Regarding claim 22, Cox does not expressly discloses honeycomb substrate having a plurality of longitudinally extending passage as that of instantly claimed. 
However, it is well-known in the art that honeycomb structure with many small, parallel thin-walled channels running axially though the substrate and extending throughout from an inlet or an outlet of the substrate (see Swallow para. [0023],  see also Rajaram [0019], [0021]).  In other words,  Swallow and Rajaram teach honeycomb substrate having a plurality of longitudinally extending passages formed by longitudinally extending walls bounding and defining the  passages and a longitudinal length extending between a front end and a rear end of the substrate. 
It would have been obvious for one of ordinary skill in the art to adopt such well-known honeycomb substrate having a plurality of longitudinally extending passages formed by longitudinally extending walls bounding and defining the  passages and a longitudinal length extending between a front end and a rear end of the substrate as shown by Swallow (or as shown by Rajaram) to practice the honeycomb substrate of Cox because by doing so can help providing desired catalyst material onto such .  
Claim 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Caudle (US2008/0292519). 
Caudle teaches forming a catalyst slurry of  Pt supported onto a metal oxide ([0035])  and transition metal (specifically copper)  containing zeolite, then wash coating such catalyst slurry onto a substrate ([0038], [0040], example 1 and 8) for forming a desired loading of the catalyst layer ([0040]). 
 Regarding claim 23,  Caudle does not expressly teach the one layer disposed on 50% to 100% of the total length of substrate. 
However, Caudle also discloses the substrate being honeycomb structure having plurality of fine, parallel gas passages extending from one inlet to an outlet face of the substrate ([0032]) and such substrate containing such plurality of gas passages being washcoated with one layer of catalyst material ([0026], [0040], example 1, 8) for treating exhaust containing pollutants ([0026], [0027], [0030], [0031]). 
It would have been obvious for one of ordinary skill in the art to washcoat the total length of the substrate (i.e. 100% of  the length of the gas passages)  in the system for treating exhaust gas because by doing so can help provide a bifunctional catalyst for effectively treating exhaust gas as suggested by Caudle ([0030], [0031]). 
Regarding claim 30,  in arguendo about Caudle not expressly discloses catalyst being close coupled to the internal combustion engine.  Since Caudle already teaches using catalyst for treating exhaust gas from internal combustion engine,  it would have been obvious for one of ordinary skill in the art to closely couple such catalyst to the . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  14, 18-20, 22-23 and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  12-13 and 18-22  of co-pending Application No.  16/619861 (reference application) in view of Caudle (US2008/0292519).   Although the claims at issue are not identical, they are not patentably distinct from each other because  co-pending application’861  teaches a substantially the same exhaust gas treatment system containing substantially the same catalyst except such catalyst being washcoat having one or more layer.  Caudle teaches forming catalyst wash coating having one layer is well-known in such exhaust gas treatment system for loading the catalyst onto substrate.  Hence, it would have been obvious for one of ordinary skill in the art to adopt washcoat having one catalyst layer as shown by Caudle to modify the catalyst in the exhaust treatment system of co-pending application’861 because by doing so can help providing desired catalyst onto the system for exhaust gas treatment as suggested by Caudle. 

Claim  14-15, 18-22 and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  12-13 and 18-22  of co-pending Application No.  16/619861 (reference application) in view of Cox (US2013/0078173).   Although the claims at issue are not identical, they are not patentably distinct from each other because  co-pending application’861  teaches a substantially the same exhaust gas treatment system containing substantially the same catalyst except such catalyst being washcoat having one or more layer, or the exhaust treatment system containing catalyzed soot filter, reductant injector.  Cox teaches forming catalyst wash coating having two layer is well-known in such exhaust gas treatment system for loading the catalyst onto substrate.  Hence, it would have been obvious for one of ordinary skill in the art to adopt washcoat having two  catalyst layers as shown by Cox to modify the catalyst in the exhaust treatment system of co-pending application’861 because by doing so can help providing desired catalyst onto the system for exhaust gas treatment as suggested by Cox.  It would have been obvious for one of ordinary skill in the art to adopt catalyzed soot filter downstream the catalyst supported onto substrate, including an reductant injector as shown by Cox for help providing a desired exhaust gas treatment system. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim  14 and 18-20  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  12-13 and 18-22  of co-pending 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example, Kumar to US2010/0236224 discloses a system for abating NOx in an exhaust system having lean NOx trap (LNT) and downstream oxidation catalysts ([0002], claim 1-12, Fig. 1-11).   Vaarkamp to US2008/0127638 discloses exhaust gas treatment system including a particulate filter is zone coated with an oxidation catalyst, also including NOx reducing catalyst and an pptional NH3 destructional catalyst (Fig. 1-4, claim 1-17). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUN LI/           Primary Examiner, Art Unit 1796